Case: 11-30062       Document: 00511709358         Page: 1     Date Filed: 12/29/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                           December 29, 2011

                                         No. 11-30062                        Lyle W. Cayce
                                                                                  Clerk

BRAD BOUTIN, on behalf of Christian Boutin Estate, individually and as
administrator,


                                                     Plaintiff–Appellant
v.

WESTCHESTER FIRE INSURANCE COMPANY,

                                                     Defendant–Appellee



                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 6:07-CV-567


Before BENAVIDES and PRADO, Circuit Judges, and ALVAREZ,* District
Judge.
PER CURIAM:**
        AFFIRMED. See 5TH CIR. R. 47.6.




       *
           District Judge of the Southern District of Texas, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.